DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites the limitation “an insert” which is confusing. It is unclear whether the “an insert” is the same insert as the insert recited in claim 24 at line 7. It is assumed the “an insert” is the same insert as the insert recited in claim 24 at line 7.      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 26, 30-32, 35, and 37-42 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastenbroek (9,643,035).
24, 47.	Mastenbroek teaches a system (Figs. 5-7) capable of securing a cover 11 to a roof structure (“flexible fastening flap” 11 is a cover and under “roof covering” 10, a roof structure such as typical roof deck is capable of being (and likely) positioned), the system comprising:
a first roof-cover clamp element 21 positioned at a first side (bottom) of the cover, the first roof-cover clamp element having a first insert aperture (the hole in the middle);
a second roof-cover clamp element 22 positioned at a second side (top) of the cover, the second roof-cover clamp element having a second insert aperture (the hole in the middle);
wherein the first roof-cover clamp element is positionable relative to the second roof-cover clamp element to deform and firmly capture at least a portion of the cover between the first and second roof-cover clamp elements, Fig. 7, (the first roof-cover clamp element deforms at least a portion (the middle portion) of the cover between the first and second roof-cover clamp elements at least because nut 3 and screw 28 necessarily deform the cover to some degree upon clamping). 
The claimed system is understood to be drawn to, in combination, a first roof-cover clamp element, a second roof-cover clamp, a cover (see also dependent claim 47), and an insert. Examples of positive recitations of the cover are “a first roof-cover clamp element positioned at a first side of the cover”, and “a second roof-cover clamp element positioned at a second side of the cover”. In re Larsen, 10 Fed. App’x 890 (Fed. Cir. 2001).   

26.	 Mastenbroek teaches the system of claim 24, Mastenbroek further teaching the insert apertures coaxially positioned so as to enable the insert to pass through (Fig. 7). 

30-32	Mastenbroek teaches the system of claim 24, Mastenbroek further teaching the clamp elements are stainless steel, col. 5, line 8.

35.	Mastenbroek teaches the system of claim 24, Mastenbroek further teaching the second roof-cover clamp element has a major surface (the bottom) and a side portion (the vertical, side portion between the top and bottom faces), and wherein the side portion is elevated from the major surface of the second roof-cover clamp element (the side portion is directly above the major surface of the second roof-cover clamp element as defined). 

37-39	Mastenbroek teaches the system of claim 24, Mastenbroek, Figs. 5-7, further teaching the first roof- cover clamp element has a first hole 27 configured to be aligned with a second hole 27 of the second roof-cover clamp element, wherein the first hole and the second hole enable a fastener 28 to pass through, wherein the fastener includes a threaded post (the fastener can be a screw, and as such, as broadly recited, the threaded shank can be considered a threaded post, col. 6, line 8). 

40.	Mastenbroek teaches the system of claim 24, Mastenbroek further teaching the second insert aperture is located at a center of the second roof-cover clamp element, Fig. 5. 

41.	Mastenbroek teaches the system of claim 24, Mastenbroek further teaching first insert aperture is located at a center of the first roof-cover clamp element, Fig. 6. 

42.	Mastenbroek teaches the system of claim 24, Mastenbroek further teaching the first insert aperture is aligned with a center of the first roof-cover clamp element, Fig. 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 and 43 – are rejected under 35 U.S.C. 103 as being unpatentable over Mastenbroek.
28.	 Mastenbroek teaches the system of claim 24, Mastenbroek further teaching the cover is a first cover, and wherein the system further comprises a second cover (“roof-covering” 10). Mastenbroek does not expressly teach a roof structure (such as a typical roof deck found under essentially every bitumen or single ply roof cover). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Mastenbroek to have roof deck under roof cover 10 for support, the second cover positioned between the first roof-cover clamp element and the roof structure, Fig. 1. 
The claimed system is understood to be drawn to, in combination, a first roof-cover clamp element, a second roof-cover clamp, a cover, an insert, and a roof structure. An example of positive recitation of the roof structure is “a second cover positioned between the first roof-cover clamp element and the roof structure”, In re Larsen, 10 Fed. App’x 890 (Fed. Cir. 2001).   

43.	 Mastenbroek teaches the system of claim 24, Mastenbroek further teaching the first roof- cover clamp element can have any “peripheral form”. However, Mastenbroek does not expressly teach that the peripheral form can be rectangular shape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Mastenbroek clamp to have a rectangular shape for the cost savings realized by decreased material waste upon stamping out the clamp. 

Allowable Subject Matter
Claim 25 is allowed because while the closest art of record, Smith (see the 4/7/2022 Final rejection), teaches that inserts “10 may be employed in the sheet holes 62, 63 to facilitate attachment of conduits 40 at the holes”, col. 4, lines 39, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generally reinforce where the insert meets the cover sheet, there is no analogous art reference teaching air injector insert reinforcement to the degree claimed (“washer/nut”). 
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The claim is allowed because the bolt does not extend into the roof surface, as the bolt length is such that the bolt end allows for the safety device base to remain flat, col. 5, line 25). 
Claim 33 is allowed because the Mastenbroek cover and the roof structure do not define a plenum.  
Examiner notes that in claim 33 the roof structure is considered to be a positively recited structural claim element because the cover and roof structure define a plenum.  
Claim 34 is allowed because the Mastenbroek first roof-cover clamp element is not sealingly attached to the roof structure by a gasket. Examiner notes that in claim 34 the roof structure is considered to be a positively recited structural claim element because the clamp element is recited as being “attached” to the roof structure. 
 Claim 36 is allowed because Mastenbroek does not teach the side portion defines a space positioned to accommodate a gasket to sealingly attach the second roof-cover clamp element to the cover.
Claims 44-46 are allowed because the Mastenbroek first roof-cover clamp element is not sealingly positioned on the roof structure.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633